Citation Nr: 1515437	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-09 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a dental disability.



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to January 1985, with additional service in the Army National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.

A claim of entitlement to service connection for compensation for a dental disorder also raises a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  The issue of entitlement to service connection for outpatient dental treatment has therefore also been raised by the Veteran, but this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  It should be referred to the appropriate VA Medical Center for appropriate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2013 this issue was remanded in part to attempt to obtain the Veteran's dental records through an additional Personnel Information Exchange System (PIES) request using Code 11, so that the request would go through the Defense Personnel Records Information Retrieval System (DPRIS).  Based on a review of the record, including the "Adjudicative Actions" listed in the in the June 2014 Supplemental Statement of the Case, it does not appear that an additional attempt was made to obtain these records.  The United States Court of Appeals for Veterans Claims has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore finds that this issue must be again remanded in order to attempt to obtain the Veteran's dental records.

The Board also notes that in a March 2010 VA treatment record, the Veteran reports that his dental claim is due to losing four top front teeth in service.  The Board accepts that the Veteran is competent to report losing his teeth in service and the consistent chronicity of that problem since service to the present.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (A layperson is competent to report on the onset and continuity of current symptomatology.).  As no VA dental examination has yet been given, the Board finds that one must be afforded to the Veteran prior to further adjudication of the issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, any outstanding, relevant VA treatment records should be obtained, to the extent available, and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Initiate a PIES request for the Veteran's service dental treatment records to DPRIS using the appropriate code (Code 11).  The PIES request and response(s) thereto must be documented of record.  Any additional appropriate searches for the Veteran's dental records should be made.  If no dental records can be obtained, the AOJ should issue a formal finding of unavailability describing the steps that have been taken.

2.  The AOJ should obtain from the North Florida/South Georgia Veterans Health System in Gainesville, Florida and its affiliated facility, the Tallahassee Outpatient Clinic, all outstanding, pertinent records of treatment of the Veteran since November 2010.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

3.  After securing the above records and any other additional evidence, the AOJ must schedule the Veteran for a VA dental examination to determine the nature and etiology of any current dental disability or condition.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  A clear rationale for all opinions is required.  The examiner must respond to the following:

(a) Does the Veteran have loss of any teeth due to loss of substance of the body of the maxilla or mandible?  If so, the examiner must also address whether there is any lost masticatory surface for any tooth, and indicate whether it is restorable by suitable prosthesis.

(b) Does the Veteran have nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of the condyloid process, loss of any part of the hard palate, or limited jaw motion? 

(c) If the Veteran has any of the above dental disabilities, please state whether it is "at least as likely as not" (meaning 50 percent or more probable) that they either began during his military service or as the result of in-service trauma (to include as the unintended result of military treatment due to negligence or malpractice) or as the result of in-service disease such as osteomyelitis? 

(d) Does the Veteran have dental conditions such as treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease that resulted from in-service trauma (to include as the unintended result of military treatment due to negligence or malpractice)?

The examiner is reminded that the Veteran is competent to report an in-service injury and observable symptomatology, such as the loss of teeth in service, and such statements must be discussed in the opinion provided.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on the claim.  38 C.F.R. § 3.655 (2014).

5.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

6.  After completing the requested actions, the AOJ should readjudicate the claim in light of all pertinent evidence.  If the benefit sought on appeal remains denied, the Veteran shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




